DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 2-14) in the reply filed on 3/18/2022 is acknowledged. The Examiner notes that claim 15 appears to be product claim and is withdrawn from examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the portion of the roll” in line 8. There is insufficient antecedent basis for this claim limitation. Furthermore, it is vague and indefinite whether applicant is referring (i) a portion of the roll or (ii) a portion of a roll substrate material (as in claim 2 line 4). Similarly, remainder of claim needs appropriate amendment, for example claim 2 line 9-13 recites “the portion” or “additional portions” and similarly needs correction. 
Claim 3 states “cutting the roll” in line 1. This is vague and indefinite as it is unclear whether “a sheet of substrate is cut from the roll” or the step requires “cutting a roll”.  For examination, the Examiner considers a step of cutting a sheet of substrate from the roll. 
Claim 5 recites “printing occurs on an outer length of the roll” and it is vague and indefinite how one can print on an outer layer of a roll. Applicant possibly intended to claim printing occurs on an outer length of the sheet of substrate on the roll?
Claim 6 states “the substrate sheet” and there is insufficient antecedent basis for this claim limitation. It is also vague and indefinite whether applicant intend to claim 6 to be dependent on claim 3 which includes a substrate sheet. Claim 7 recites “the substrate sheets” and there is insufficient antecedent basis for this claim limitation. Claim 8 is dependent on claim 7 and requires similar correction.
Claim 9 recites “the material” and there is insufficient antecedent basis for this claim limitation. 
Allowable Subject Matter
Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Swartz (WO 2013/033273) and Yoo et al (US 8,888,480 B2) fails to teach alone or in combination a method for automated preparation of areas on substrate layers that correspond to cross sections of a three-dimensional (3D) object manufactured by additive manufacturing of composite-based objects, comprising, under automated control: transferring a roll of a substrate material from a material feeder to a printer; depositing fluid on a substrate material while it rests on a printer platen; transferring the portion of the roll of substrate material from the printer to a powder system; depositing a powder onto the portion of roll of substrate such that the powder adheres to areas of the portion of roll of substrate material onto which the printer has deposited fluid; and removing any powder did not adhere to the portion…as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743